United States Court of Appeals
                     For the First Circuit

No. 19-1983

                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

                          RYAN MUMME,

                     Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court, issued on January 13, 2021, is
amended as follows:


     On page 4, line 16, replace "Beyond where the RV was parked
was" with "Beyond where the RV was parked were."